Exhibit 10.6

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated as of
March 13, 2015, is made by and between Intrawest Resorts Holdings, Inc., a
Delaware corporation (the “Corporation”), and Joshua B. Goldstein (“Goldstein”,
and together with the Corporation, the Parties”).

 

WHEREAS, the Parties entered into an Amended and Restated Employment Agreement,
effective as of January 20, 2014, together with any Amendments thereto (the
“Employment Agreement”);

 

WHEREAS, Goldstein’s service as the Executive Vice President, Chief General
Counsel and Corporate Secretary of the Corporation terminated effective as of
March 13, 2015 (the “Termination Date”), at which time his employment terminated
in accordance with Section 5(b) of the Employment Agreement;

 

WHEREAS, the Parties desire to enter into this Agreement, which sets forth
certain terms relating to the termination of Goldstein’s employment and provides
for certain payments and benefits that will be made to Goldstein as a result of
his termination of employment.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, together with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Termination of Employment.

 

(a) The Parties acknowledge and agree that (i) Goldstein’s services as the
Executive Vice President, Chief General Counsel and Corporate Secretary of the
Corporation terminated effective as of March 13, 2015 and (ii) Goldstein’s
employment with the Corporation and its affiliates will terminate as of the
Termination Date. Goldstein has resigned or hereby resigns all positions he has
held as an officer and director of the Corporation and its subsidiaries and
affiliates and any other entity set forth on Exhibit A hereto, effective as of
the date hereof, and will promptly execute such documents and take such actions
as may be necessary or reasonably requested by the Corporation to further
effectuate or further memorialize the resignation from such positions.

 

(b) Within fourteen (14) days after the Termination Date, the Corporation will
pay Goldstein a lump sum cash payment in respect of Goldstein’s (i) accrued but
unpaid base salary earned through the Termination Date, and (ii) accrued but
unused vacation time earned through December 31, 2014. In addition, the
Corporation will reimburse Goldstein for all business expenses incurred on
behalf of the Corporation through the Termination Date, in accordance with the
Corporation’s policies with respect to the reimbursement of expenses.

 

2. Severance Payments and Benefits. If Goldstein (a) executes this Agreement
effective as of the date hereof, and the revocation period described in Section
8 hereof expires within 7 days after the Termination Date (the date on which
such revocation period expires, the “Release Effective Date”) and (b) continues
to comply with his fiduciary obligations to the Corporation, the covenants under
Sections 6(d), 6(e), and 6(g) of the Employment Agreement and any other material
ongoing obligations to which he is subject, then Goldstein will be entitled to
the following (the “Severance Benefits”):

 

1

 

 

(a) An amount in cash equal to the sum of (i) $335,687.00 (the “Base Salary
Payments”) and (ii) $18,134.04 (the “Welfare Benefit Payments”), payable in
substantially equal installments for 12 months following the Termination Date
(the “Payment Period”) in accordance with the Corporation’s normal payroll
practices; provided that (A) the first such payment shall be made on the first
regularly scheduled payroll date following the Release Effective Date (the
“Initial Payment Date”) and shall include an additional amount that would have
otherwise been made between the Termination Date and the Release Effective Date
if such payments had commenced on the Termination Date and (B) if Goldstein
commences alternate employment or self-employment at any time prior to the first
anniversary of the Termination Date, the remaining Base Salary Payments shall be
reduced in amount (to zero if applicable) by Goldstein’s salary, wages and other
taxable income received or earned or fair market value of vested equity
interests received or granted from such alternate employment or self-employment;

 

(b) A lump sum cash payment equal to the product of (i) the cash bonus, if any,
that would have been paid to Goldstein pursuant to the terms of the Annual
Incentive Plan in which Goldstein participates in respect of the 2015 fiscal
year had he remained in employment and (ii) a fraction, the numerator of which
is the number of days that elapsed in the 2015 fiscal year through the
Termination Date and the denominator of which is 365, payable on the date such
bonuses are paid to then-current employees of the Corporation;

 

(c) 19,426 shares of common stock, par value $0.01 per share, of the Company
(each, a “Share” and collectively the “Shares”) or cash equivalent of the Shares
to be determined at the sole discretion of the Corporation, to be delivered on
the Initial Payment Date in settlement of the 19,426 restricted stock units
previously granted to Goldstein that were scheduled to vest on January 30, 2016
under the Restricted Stock Unit Award Agreement by and between the Corporation
and Goldstein, dated as of January 30, 2014 (the “RSU Award Agreement”).

 

Notwithstanding any other provision of this Agreement to the contrary, if, on or
following the Termination Date, Goldstein fails to comply with his fiduciary
obligations to the Corporation or materially breaches any of the covenants under
Section 6(d), 6(e), or 6(g) of the Employment Agreement or any other material
ongoing obligations to which he is subject, then (A) Goldstein shall immediately
forfeit his right to receive the Severance Benefits, to the extent then unpaid,
and (B) the Corporation shall be entitled to require that (x) Goldstein repay to
the Corporation an amount in cash equal to the gross amount of the Severance
Benefits previously paid to him pursuant to Sections 3(a) and 3(b) hereof, if
applicable, and (y) Goldstein return to the Corporation each Share that he
received pursuant to Section 3(c) hereof, or to the extent he no longer holds
all such Shares, that he repay to the Corporation an amount in cash equal to the
fair market value of such Shares that he no longer holds, determined based on
the greater of the closing market price of the Shares as of the day prior to the
Release Effective Date or the closing market price of the Shares as of the date
on which he sold such Shares. The Corporation will provide Goldstein with
written notice of the breach and give him ten (10) days to either cure the
breach, to the extent curable, or explain why he does not believe there has been
a breach. Goldstein shall be required to repay the applicable amount, and return
any applicable Shares, within fourteen (14) days following the end of the cure
period. This paragraph shall be in addition to any other remedy at law or in
equity available to the Corporation. Notwithstanding anything in this Agreement
or the Employment Agreement to the contrary, nothing in this Agreement or the
Employment Agreement is intended to prevent Goldstein from communicating
directly with the Securities Exchange Commission, or other regulatory or legal
agency staff about a possible securities law violation or breach of law.

 

2

 

 

3. Goldstein Acknowledgements and Covenants.

 

(a) Goldstein acknowledges that the Corporation has provided him with all monies
and benefits to which he is owed under the Employment Agreement, the RSU Award
Agreement or otherwise, and that the Corporation’s agreement to provide the
Severance Benefits is solely in exchange for the promises, releases and
agreements of Goldstein set forth in this Agreement. Goldstein further
acknowledges that such Severance Benefits do not constitute an admission by the
“Releasees” (as defined below) of liability or of violation of any applicable
law or regulation. The Releasees expressly deny any liability or alleged
violation and state this arrangement has been made in recognition of Goldstein’s
service to the Corporation and for the purpose of compromising any and all
claims of Goldstein without the cost and burden of litigation. Goldstein
acknowledges and agrees that he is required to execute and continue to comply
with the terms of this Agreement as a condition to receiving the Severance
Benefits, and would not be entitled to the Severance Benefits if he did not do
so.

 

(b) Goldstein shall provide written notice to the Corporation if he commences
alternate employment or self-employment during the Payment Period.

 

4. General Release of Claims.

 

(a) Goldstein and his heirs, personal representatives, successors and assigns,
hereby forever release, remise and discharge the Corporation and its
subsidiaries, and each of their past, present, and future officers, directors,
shareholders, members, employees, trustees, agents, representatives, affiliates,
successors and assigns (collectively referenced herein as “Releasees”) from any
and all claims, claims for relief, demands, actions and causes of action of any
kind or description whatsoever, known or unknown, whether arising out of
contract, tort, statute, treaty or otherwise, in law or in equity, which
Goldstein now has, has had, or may hereafter have against any of the Releasees
(i) from the beginning of time through the date upon which Goldstein signs this
Agreement, and/or (ii) arising from, connected with, or in any way growing out
of, or related to, directly or indirectly, (A) Goldstein’s service as an
officer, director or employee, as the case may be, of the Corporation and its
subsidiaries and affiliates, (B) any transaction prior to the date upon which
Goldstein signs this Agreement and all effects, consequences, losses and damages
relating thereto, (C) the Amended and Restated Employment Agreement by and
between the Corporation and Goldstein, dated as of January 20, 2014 (the
“Employment Agreement”), (D) all cash incentive awards, and all equity or
equity-based awards granted, or promised to be granted, by the Corporation to
Goldstein and (E) Goldstein’s termination of employment with the Corporation
under the common law or any federal or state statute, including, but not limited
to, all claims arising under Title VII of the Civil Rights Act of 1964, as
amended; The Civil Rights Act of 1991, as amended; The Equal Pay Act; the False
Claims Act, 31 U.S.C.A. § 3730, as amended, including, but not limited to, any
right to personal gain with respect to any claim asserted under its “qui tam”
provisions; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; The Employee Retirement Income Security Act of 1974, as amended; The
Immigration Reform and Control Act, as amended; The Americans with Disabilities
Act of 1990, as amended; The Age Discrimination in Employment Act of 1967, as
amended (“ADEA”); The Older Workers’ Benefit Protection Act of 1990, as amended;
The Workers Adjustment and Retraining Notification Act, as amended; The
Occupational Safety and Health Act, as amended; The Fair Labor Standards Act of
1938; Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”); any other federal, state or local civil or human rights law or any
other local, state or federal law, regulation or ordinance; any public policy,
contract, tort, or common law; or any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in these matters.

 

3

 

 

(b) Notwithstanding the foregoing, nothing in this Agreement will release or
waive any rights or claims Goldstein may have: (i) under this Agreement or to
the Severance Benefits; (ii) for indemnification under any written
indemnification agreement by and between Goldstein and the Corporation and/or
under applicable law or the Corporation’s charter or bylaws; (iii) under any
applicable insurance coverage(s) (including, without limitation, COBRA rights);
(iv) with respect to any accrued and vested benefits under any tax-qualified
retirement plans of the Corporation; (v) with respect to any claims that cannot
be waived by operation of law; (vi) with respect to any claims which may arise
after Goldstein signs this Agreement; or (vii) with respect to Goldstein’s right
to challenge the validity of the release under the ADEA.

 

(c) Additionally, while Goldstein acknowledges and understands that by this
Agreement he foregoes, among other things, any and all past and present rights
to recover money damages or personal relief arising out of Goldstein’s
employment with the Corporation, the Parties agree that this Agreement shall not
preclude Goldstein from filing any charge with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other governmental agency
or from any way participating in any investigation, hearing, or proceeding of
any government agency.

 

5. Affirmations. Goldstein affirms that he has not filed or caused to be filed,
and is not a party to any claim, complaint, or action against the Corporation or
any of its subsidiaries or affiliates in any forum or form. Goldstein also
affirms that he has no known workplace injuries or occupational diseases, and
has been provided and has not been denied any leave requested under the Family
and Medical Leave Act. Goldstein disclaims and waives any right of reinstatement
with the Corporation or any subsidiary or affiliate thereof.

 

6. Restrictive Covenants. Goldstein acknowledges and agrees that any and all
restrictive covenants to which he is subject, including, but not limited to,
those contained in Section 6 of the Employment Agreement, will continue in
effect in accordance with the terms and conditions thereof, provided, however,
the Corporation acknowledges and agrees that the provisions of Section 6(f) of
the Employment Agreement, “Non-Competition”, shall be void as of and following
the Termination Date and Goldstein shall have no constraint or obligation with
respect to Section 6(f) of the Employment Agreement. For greater clarity, to the
extent that Goldstein becomes aware of any Confidential Information during the
Payment Period, he will continue to be obligated to maintain the confidentiality
of such Confidential Information pursuant to Section 6(d) of the Employment
Agreement and Goldstein acknowledges that the Federal Securities Laws prohibit
trading in securities while in possession of material non-public information.

 

4

 

 

7.  Consultation with Attorney; Voluntary Agreement. Goldstein acknowledges that
(a) the Corporation has advised him of his right to consult with an attorney of
his own choosing prior to executing this Agreement, (b) Goldstein has carefully
read and fully understands all of the provisions of this Agreement, and (c)
Goldstein is entering into this Agreement, including the provisions set forth in
Section 5 hereof, knowingly, freely and voluntarily in exchange for good and
valuable consideration.

 

8. Revocation. Goldstein acknowledges that he has been given twenty-one (21)
calendar days to consider the terms of this Agreement, although he may sign it
sooner. Goldstein agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period. Goldstein will have seven (7) calendar
days from the date this Agreement is originally executed by Goldstein to revoke
his consent to the terms of this Agreement. Such revocation must be in writing
and sent via hand delivery or facsimile to the attention of the Corporation’s
Chief People Officer, fax no: (303) 749-8220. Notice of such revocation must be
received within the seven (7) calendar days referenced above. In the event of
such revocation by Goldstein, this Agreement will not become effective and
Goldstein will not have any rights to the Severance Benefits. Provided that
Goldstein does not revoke this Agreement within such seven-day period, this
Agreement will become effective on the eighth calendar day after the date on
which Goldstein signs it.

 

9. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be properly given if personally delivered,
delivered by overnight courier of national reputation (e.g., FedEx or UPS) or
sent by registered mail, return receipt requested, as follows:

 

   To Employer: c/o Intrawest Resorts Holdings, Inc.     1621 18th Street, Suite
300     Denver, CO 80202     Attention: Chief People Officer          To
Executive: Joshua B. Goldstein     At address currently on the Corporation’s
records

 

10. Governing Law. This Agreement will be governed by and construed and enforced
according to the laws of the State of Colorado, without regard to conflicts of
laws principles thereof.

 

11. Taxes. The Corporation may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Corporation is required
to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Corporation shall not
be obligated to guarantee any particular tax result for Goldstein with respect
to any payment provided hereunder, and Goldstein shall be responsible for any
taxes imposed on him with respect to any such payment.

 

12. Entire Agreement. This Agreement constitutes the entire understanding
between the Parties with respect to the subject matter and supersedes,
terminates, and replaces any prior or contemporaneous understandings or
agreements with respect thereto.

 

5

 

 

13. Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code. The
Corporation makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payment.

 

14. Modifications. This Agreement may not be changed, amended, or modified
unless done so in a writing signed by the Corporation and Goldstein.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

          Intrawest Resorts Holdings, Inc.       Dated:  March 13, 2015 By:  /s/
Joshua B. Goldstein   Name:  Joshua B. Goldstein

      Dated:  March 13, 2015 /s/ Carl Long   Name:  Carl Long   Title: Chief
Accounting Officer

 

[Exhibit A Follows]

 

7

 

 

EXHIBIT A

 

Entity Name Title 0827965 B.C. Ltd. Secretary 0827965 B.C. Ltd. Vice President
0827965 B.C. Ltd. Director 1584041 Alberta ULC Secretary 1584041 Alberta ULC
Vice President 1584041 Alberta ULC Director 22 Station Development Corporation
Secretary 22 Station Development Corporation Vice President 22 Station
Development Corporation Director 2910942 Canada Inc. Secretary 2910942 Canada
Inc. Vice President 2910942 Canada Inc. Director 379192 British Columbia Ltd.
Secretary 379192 British Columbia Ltd. Vice President 379192 British Columbia
Ltd. Director 4023480 Canada Inc. Secretary 4023480 Canada Inc. Vice President
4023480 Canada Inc. Director 6068057 Canada Inc. Secretary 6068057 Canada Inc.
Vice President 6068057 Canada Inc. Director 682523 Alberta Ltd. Secretary 682523
Alberta Ltd. Vice President 682523 Alberta Ltd. Director A Storied Place At
Snowmass LLC Director Alpine Aerotech GP Ltd. Vice President and Secretary
Alpine Aerotech GP Ltd. Director Blue Mountain Resorts GP Inc. Vice President
and Secretary Blue Mountain Resorts GP Inc. Director Bugaboo Helicopter Skiing
1992 Inc. Secretary Bugaboo Helicopter Skiing 1992 Inc. Vice President Bugaboo
Helicopter Skiing 1992 Inc. Director Canadian Mountain Holidays GP Inc. Vice
President and Secretary Canadian Mountain Holidays GP Inc. Director Canmore Heli
Service Ltd. Secretary Canmore Heli Service Ltd. Vice President Canmore Heli
Service Ltd. Director CDAE Acquisitions Corporation/Corporation d’Acquisitions
CDAE Secretary CDAE Acquisitions Corporation/Corporation d’Acquisitions CDAE
Vice President CDAE Acquisitions Corporation/Corporation d’Acquisitions CDAE
Director Cheat Mountain Water Company, Inc. Secretary Cheat Mountain Water
Company, Inc. Vice President Cheat Mountain Water Company, Inc. Director

 

8

 

 

Club Intrawest Mexico, LLC Secretary Copper Mountain, Inc. Secretary Copper
Mountain, Inc. Vice President Copper Mountain, Inc. Director Extraordinary
Escapes Corporation Secretary Extraordinary Escapes Corporation Vice President
Extraordinary Escapes Corporation Director First Ascent Development Corporation
Secretary First Ascent Development Corporation Vice President First Ascent
Development Corporation Director ICRE, Inc. Secretary ICRE, Inc. Vice President
ICRE, Inc. Director Intrawest California Holdings, Inc. Secretary Intrawest
California Holdings, Inc. Vice President Intrawest California Holdings, Inc.
Director Intrawest Colorado Events Marketing Inc. Vice President Intrawest
Colorado Events Marketing Inc. Secretary Intrawest Colorado Events Marketing
Inc. Director Intrawest Golf Holdings, Inc. Secretary Intrawest Golf Holdings,
Inc. Vice President Intrawest Golf Holdings, Inc. Director Intrawest Hawaii,
Inc. Secretary Intrawest Hawaii, Inc. Vice President Intrawest Hawaii, Inc.
Director Intrawest Hospitality Management, Inc. Secretary Intrawest Hospitality
Management, Inc. Vice President Intrawest Hospitality Management, Inc. Director
Intrawest Marketing, Inc. Secretary Intrawest Marketing, Inc. Vice President
Intrawest Marketing, Inc. Director Intrawest Mountain Adventures, Inc. Vice
President and Secretary Intrawest Mountain Adventures, Inc. Director Intrawest
Operations Group Holdings, LLC Executive Vice President, Chief General Counsel
and Corporate Secretary Intrawest Operations Group, LLC Executive Vice
President, Chief General Counsel and Corporate Secretary Intrawest Operations
Group, LLC Manager Intrawest Resort Ownership U.S. Corporation Secretary
Intrawest Resort Ownership U.S. Corporation Vice President Intrawest Resort
Ownership U.S. Corporation Director Intrawest Resorts Holdings, Inc. Executive
Vice President, Chief General Counsel and Corporate Secretary Intrawest
Restaurants Hawaii Holdings, Inc. Director Intrawest Restaurants Hawaii
Holdings, Inc. President and Secretary Intrawest Restaurants Hawaii, Inc.
Director Intrawest Restaurants Hawaii, Inc. President and Secretary Intrawest
Retail Group, Inc. Secretary Intrawest Retail Group, Inc. Vice President

 

9

 

 

Intrawest Retail Group, Inc. Director Intrawest Shared Services, Inc. Secretary
Intrawest Shared Services, Inc. Vice President Intrawest Shared Services, Inc.
Director Intrawest Snowshoe Development, Inc. Secretary Intrawest Snowshoe
Development, Inc. Vice President Intrawest Snowshoe Development, Inc. Director
Intrawest Stratton Development Corporation Secretary Intrawest Stratton
Development Corporation Vice President Intrawest Stratton Development
Corporation Director Intrawest Trading Company Inc. Secretary Intrawest Trading
Company Inc. Vice President Intrawest Trading Company Inc. Director Intrawest
U.S. Commercial Property Management, Inc. Secretary Intrawest U.S. Commercial
Property Management, Inc. Vice President Intrawest U.S. Commercial Property
Management, Inc. Director Intrawest U.S. Holdings Inc. Corporate Secretary
Intrawest U.S. Holdings Inc. Director Intrawest U.S. Holdings Inc. Executive
Vice President, Chief General Counsel and Corporate Secretary Intrawest ULC
Director Intrawest ULC Executive Vice President, Chief General Counsel and
Corporate Secretary Intrawest Ventures, Inc. Secretary Intrawest Ventures, Inc.
Vice President Intrawest Ventures, Inc. Director Intrawest Waikoloa, Inc.
Secretary Intrawest Waikoloa, Inc. Vice President Intrawest Waikoloa, Inc.
Director Intrawest/Eagle’s Nest, Inc. Secretary Intrawest/Eagle’s Nest, Inc.
Vice President Intrawest/Eagle’s Nest, Inc. Director Intrawest/Lake Las Vegas
Development Corporation Secretary Intrawest/Lake Las Vegas Development
Corporation Vice President Intrawest/Lake Las Vegas Development Corporation
Director Intrawest/Lodestar Development Company Secretary Intrawest/Lodestar
Development Company Vice President Intrawest/Lodestar Development Company
Director Intrawest/Winter Park Development Corporation Secretary
Intrawest/Winter Park Development Corporation Vice President Intrawest/Winter
Park Development Corporation Director Intrawest/Winter Park Holdings Corporation
Secretary Intrawest/Winter Park Holdings Corporation Vice President
Intrawest/Winter Park Holdings Corporation Director Intrawest/Winter Park
Operations Corporation Secretary Intrawest/Winter Park Operations Corporation
Vice President Intrawest/Winter Park Operations Corporation Director
Intrawest/Winter Park Restaurant Corporation Director IRG Restaurant Company
Director

 

10

 

 

Juniper Properties, Inc. Secretary Juniper Properties, Inc. Vice President
Juniper Properties, Inc. Director Mont Tremblant Resort Inc./Station Mont
Tremblant Inc. Secretary Mont Tremblant Resort Inc./Station Mont Tremblant Inc.
Vice President Mont Tremblant Resort Inc./Station Mont Tremblant Inc. Director
Mountain Community Management, LLC Secretary Mountain Community Management, LLC
Vice President Northwest Maui Corporation Secretary Northwest Maui Corporation
Vice President Northwest Maui Corporation Director Playground Destination
Properties Inc. Secretary Playground Destination Properties Inc. Vice President
Playground Destination Properties Inc. Director Playground Real Estate GP Ltd.
Secretary Playground Real Estate GP Ltd. Vice President Playground Real Estate
GP Ltd. Director Playground Real Estate Inc. Secretary Playground Real Estate
Inc. Vice President Playground Real Estate Inc. Director Playground Real Estate
Ltd. Secretary Playground Real Estate Ltd. Vice President Playground Services
Inc. Secretary Playground Services Inc. Vice President Playground Services Inc.
Director Resort Reservations Network, Inc. Secretary Resort Reservations
Network, Inc. Vice President Resort Reservations Network, Inc. Director
Sandestin Resort & Club, Inc. Secretary Sandestin Resort & Club, Inc. Vice
President Sandestin Resort & Club, Inc. Director Snowshoe Mountain Homes, LLC
Secretary Snowshoe Mountain Homes, LLC Vice President Snowshoe Mountain, Inc.
Secretary Snowshoe Mountain, Inc. Vice President Snowshoe Mountain, Inc.
Director Sock 1, LLC Director Sock 1, LLC Vice President and Secretary Sock 2,
LLC Director Sock 2, LLC Vice President and Secretary Sock 3, LLC Director Sock
3, LLC Vice President and Secretary Sock 4, Inc. Director Sock 4, Inc. Vice
President and Secretary Sock 5, Inc. Director Sock 5, Inc. Vice President and
Secretary Sock 6, Inc. Director Sock 6, Inc. Vice President and Secretary

 

11

 

 

Steamboat Ski & Resort Corporation Secretary Steamboat Ski & Resort Corporation
Vice President Steamboat Ski & Resort Corporation Director The Stratton
Corporation Secretary The Stratton Corporation Vice President The Stratton
Corporation Director Tower Ranch Development Ltd. Director Tower Ranch Holding
Corporation Director Tower Ranch Holding Corporation Vice President and
Secretary Upper Bench Development Corporation Secretary Upper Bench Development
Corporation Vice President Upper Bench Development Corporation Director Walton
Pond Apartments, Inc. Secretary Walton Pond Apartments, Inc. Vice President
Walton Pond Apartments, Inc. Director Westbrook Development Corporation
Secretary Westbrook Development Corporation Vice President

 

12

